DETAILED ACTION
This Final Office Action is in response to the application filed on 02/22/2012 and the Amendment & Remark filed on 05/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 05/31/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “automatically determining, by a securitization engine executing on a processor of the online platform, whether the real property qualifies for presentation to each of a plurality of individual investors by filtering the received information relating to the real property”, there is no written content as to how or what specific process of determination (filtering) are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order the claimed processor to determine whether a given real property qualifies for presentation. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1-25 and 27 are rejected as failing the written description requirement.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, an apparatus and an article of manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
receiving, over a network and from an owner or agent of the real property, at an online platform, information relating to the real property, the information including one or more of a visual representation of the real property; a location of the real property; a development budget for improving the real property, a credit report for an owner or agent of the real property, a background check for the owner or agent of the real property, a maximum loan-to-value (LTV) for the real property, and a maximum co-investment for the real property;
automatically determining, by a securitization engine executing on a processor of the online platform, whether the real property qualifies for presentation to each of a plurality of individual investors by filtering the received information relating to the real property;
automatically generating, using the securitization engine executing on a processor of the online platform, electronic promotional material for the real property based on the received information relating to the real property;
receiving or generating, using the processor, an electronic profile for each of a plurality of individual investors, each investor profile including a home address or residence of the respective investor;
generating, using the processor, a user interface comprising the generated electronic promotional material for the real property, user interface elements for a user to provide comments, provide due diligence information, vote or like the real property, or express interest in investing in the real property, and user interface elements for the owner of the real property to publish information to motivate investors to take actions to increase the value of the real property;
providing, using the processor, the user interface to one or more investors having an electronic profile;
receiving, using the processor, interest data from a subset of the investors in response to the request for expressions of interest from each respective investor of the one or more investors over the network;
generating, using the securitization engine executing on the processor of the online platform, an offer for purchasing a share in or unit of an entity that holds an interest in the real property based on the information relating to the real property;
automatically submitting, to a regulatory agency over the Internet, using the securitization engine executing on the processor of the online platform, electronic documentation associated with the generated offer and the real property for regulatory approval based on the information relating to the real property;
transmitting the offer to at least the subset of investors over the network, the offer including (i) a visual representation of the real property; (ii) the location of the real property; and (iii) a price of purchasing the share in or unit of the entity that holds an interest in the real property, the price being a function of the financial value;
automatically generating a registered investor profile for each of one or more of the subset of investors, upon the respective investor requesting a hyperlink containing a secure key, the hyperlink being transmitted to the investor by electronic mail;
performing server-side form validation and client-side form validation before validating the registered investor profile for the one or more investors of the subset of investors;
generating an account activation timestamp associated with an activation time of the investor’s account upon successfully generating the registered investor profile and successfully performing the server-side and client-side form validation;
receiving, over the network, an electronic web-payment from one or more participating investors of the subset of registered and validated investors, the electronic web-payment being provided in consideration for the share in or unit of the entity holding the interest in the real property;
comparing a timestamp associated with an opening date of the transmitted offer to either an account activation timestamp or a timestamp associated receipt of the electronic web-payment from the one or more participating investors, to determine the respective participating investors’ eligibility to complete an electronic transaction for the share or unit;
automatically executing, in order of first-in-first-out relative to other participating investors’ electronic payments and timestamps associated with the electronic payments, a transaction to transfer to the one or more participating investors the share in or unit of the entity holding the interest in the real property;
upon automatically executing the transaction, generating and transmitting, over the Internet, electronic completion notification to each of the respective participating investors, the electronic completion notification comprising indicia identifying the real property market cap and the transaction closing date; 
generating and displaying, a graphical display of an amount of investment made in the real property to-date relative to an amount of investment for purchase.
wherein processing includes performing underwriting analysis, or rating or checking the real property for risk factors or certain financial information.
wherein the information includes one or more of a property address, owner name, total debt, total equity, zoning information, tenant and lease information, biographies, market information, and cash flow information.
submitting S-11 or S-1 public disclosure documents, Reg-A documents, or internal compliance documents, to a regulatory agency, over the network, prior to or with execution of the transaction.
processing over the network S-11 or S-1 public disclosure documents, Reg-A documents, or regulatory compliance documents, prior to or with execution of the transaction.
wherein the entity is a corporation, a limited liability corporation, or a real estate investment trust.
wherein the development budget for improving the real property includes a land/building acquisition cost, a construction cost, a soft cost, and a financing cost for development of the real property.
receiving electronic signatures from the investor and the owner or agent before execution of the transaction.
enabling owners and investors to create online profiles that can be viewed by other owners and investors, the online profiles including one or more of: ownership information, demographic information, and personal interest information.
wherein the owner or agent of the real property receives an expression of interest in or demand for the real property from an investor, before the offer is transmitted to the investor.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers illiquid asset securitization but for the recitation of generic computer components. That is, other than generically reciting “using a processor”, “over a network”, “online platform”, “engine”, “web portal”, “electronic”, “automatically”, “graphical display”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of illiquid asset securitization. For example, but for the generically recited computer language, receiving, over a network and from an owner or agent of the real property, at an online platform, information relating to the real property, the information including one or more of a visual representation of the real property; a location of the real property; a development budget for improving the real property, a credit report for an owner or agent of the real property, a background check for the owner or agent of the real property, a maximum loan-to-value (LTV) for the real property, and a maximum co-investment for the real property” in the context of the claimed invention encompasses one or more person manually receiving the information relating to property; 
but for the generically recited computer language, “automatically determining, by a securitization engine executing on a processor of the online platform, whether the real property qualifies for presentation to each of a plurality of individual investors by filtering the received information relating to the real property” in the context of the claimed invention encompasses one or more person manually determining whether the real property qualifies for presentation by filtering received information relating to the property;
but for the generically recited computer language, “automatically generating, using a securitization engine executing on a processor of the online platform, electronic promotional material for the real property based on the received information relating to the real property” in the context of the claimed invention encompasses one or more person manually generating promotional material for the real property;
but for the generically recited computer language, “receiving or generating, using the processor, an electronic profile for each of a plurality of individual investors, each investor profile including a home address or residence of the respective investor” in the context of the claimed invention encompasses one or more person manually receiving or gathering profiles of individual investors;
but for the generically recited computer language, “generating, using the processor, a user interface comprising the generated electronic promotional material for the real property, user interface elements for a user to provide comments, provide due diligence information, vote or like the real property, or express interest in investing in the real property, and user interface elements for the owner of the real property to publish information to motivate investors to take actions to increase the value of the real property; providing, using the processor, the user interface to one or more investors having an electronic profile” in the context of the claimed invention encompasses one or more person manually generating and providing a platform to one or more investors and owners to provide information;
but for the generically recited computer language, “receiving, using the processor, interest data from a subset of the investors in response to the request for expressions of interest from each respective investor of the one or more investors over the network” in the context of the claimed invention encompasses one or more person manually receiving interest data; 
but for the generically recited computer language, “generating, using the securitization engine executing on the processor of the online platform, an offer for purchasing a share in or unit of an entity that holds an interest in the real property based on the information relating to the real property” in the context of the claimed invention encompasses one or more person manually generating an offer; 
but for the generically recited computer language, “automatically submitting, to a regulatory agency over the Internet, using the securitization engine executing on the processor of the online platform, electronic documentation associated with the generated offer and the real property for regulatory approval based on the information relating to the real property” in the context of the claimed invention encompasses one or more person manually submitting documentation to regulatory agency;
but for the generically recited computer language, “transmitting the offer to at least the subset of investors over the network, the offer including (i) a visual representation of the real property; (ii) the location of the real property; and (iii) a price of purchasing the share in or unit of the entity that holds an interest in the real property, the price being a function of the financial value” in the context of the claimed invention encompasses one or more person manually sending the offer to investors;
but for the generically recited computer language, “automatically generating a registered investor profile for each of one or more of the subset of investors, upon the respective investor requesting a hyperlink containing a secure key, the hyperlink being transmitted to the investor by electronic mail” in the context of the claimed invention encompasses one or more person manually generating registered investor profiled upon request;
but for the generically recited computer language, “performing server-side form validation and client-side form validation before validating the registered investor profile for the one or more investors of the subset of investors” in the context of the claimed invention encompasses one or more person manually performing validation. 
but for the generically recited computer language, “generating an account activation timestamp associated with an activation time of the investor’s account upon successfully generating the registered investor profile and successfully performing the server-side and client-side form validation” in the context of the claimed invention encompasses one or more person manually generating timestamp as the investor’s account validates;
but for the generically recited computer language, “receiving, over the network, an electronic web-payment from one or more participating investors of the subset of registered and validated investors, the electronic web-payment being provided in consideration for the share in or unit of the entity holding the interest in the real property” in the context of the claimed invention encompasses one or more person manually receiving payment from investors;
but for the generically recited computer language, “comparing a timestamp associated with an opening date of the transmitted offer to either an account activation timestamp or a timestamp associated receipt of the electronic web-payment from the one or more participating investors, to determine the respective participating investors’ eligibility to complete an electronic transaction for the share or unit” in the context of the claimed invention encompasses one or more person manually comparing timestamp to determine eligibility to complete an electronic transaction;
but for the generically recited computer language, “automatically executing, in order of first-in-first-out relative to other participating investors’ electronic payments and timestamps associated with the electronic payments, a transaction to transfer to the one or more participating investors the share in or unit of the entity holding the interest in the real property” in the context of the claimed invention encompasses one or more person manually executing the transaction; 
but for the generically recited computer language, “upon automatically executing the transaction, generating and transmitting, over the Internet, electronic completion notification to each of the respective participating investors, the electronic completion notification comprising indicia identifying the real property market cap and the transaction closing date” in the context of the claimed invention encompasses one or more person manually generating and sending the completion notification to the respective participating investors; 
but for the generically recited computer language, “generating and displaying, a graphical display of an amount of investment made in the real property to-date relative to an amount of investment available for purchase” in the context of the claimed invention encompasses one or more person manually presenting the amount of investment made in the real property to-date relative to the total amount of investment made available by the offer;
but for the generically recited computer language, “submitting S-11 or S-1 public disclosure documents, Reg-A documents, or internal compliance documents, to a regulatory agency, over the network, prior to or with execution of the transaction” in the context of the claimed invention encompasses one or more person manually submitting the documents; 
but for the generically recited computer language, “processing over the network S-11 or S-1 public disclosure documents, Reg-A documents, or regulatory compliance documents, prior to or with execution of the transaction” in the context of the claimed invention encompasses one or more person manually processing the documents.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites a Judicial Exception. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of processor to perform receiving, determining, generating, providing, submitting, transmitting and displaying steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. The aforementioned steps, especially the generating steps, are recited functionally without technical or technological detail on how the claimed engine or processor performs the steps. No indication is found that the operation recited in the claims require any specialized computer hardware or other inventive computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to securitize illiquid asset amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f).It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data over a network; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) displaying and receiving data on interface (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc. & Presenting offers and gathering statistics, OIP Techs). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-25 and 27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims are directed eligible subject matter for being similar to that of Bascom, the examiner respectfully disagrees. In Bascom, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The Bascom court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). As for the instant claims, although the step of filter is similarly recited as in Bascom, the execution of a filtering step by a generic computing processor results in no unconventional arrangement of additional elements, such as performing content filtering at Internet Service Provider server in Bascom. As such the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698